DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 06/15/2021 has been considered by the examiner.

Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims as presented are numbered as 12-17, 17, 18, 20-29. Misnumbered claims been renumbered as 12-17, 18, 19, 20-29 for examination purposes.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 12-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,956,330 B2 (herein referred to as Sakthivel). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 12, Sakthivel discloses “A general-purpose graphics processor, comprising: a plurality of processing resources; a shared cache memory structure communicatively coupled to the plurality of processing resources (claim 1 – col. 54, lines 12-17); and 
a thread scheduler to: receive, from a compiler, a set of hardware threads for execution of a neural network application, each hardware thread in the set of hardware threads comprising a neuron identifier to identify a neuron in the neural network application; and schedule hardware threads for neural network application which are to process information for adjacent pixels in an image in a common memory space of the shared cache memory structure” (claim 1 – col. 54, lines 18-28).

Regarding claim 13, claim 13 has been similarly analyzed and rejected as per claim 2 of Sakthivel.

Regarding claim 14, claim 14 has been similarly analyzed and rejected as per claim 3 of Sakthivel.

Regarding claim 15, claim 15 has been similarly analyzed and rejected as per claim 4 of Sakthivel.

Regarding claim 16, claim 16 has been similarly analyzed and rejected as per claim 5 of Sakthivel.

Regarding claim 17, claim 17 has been similarly analyzed and rejected as per claim 6 of Sakthivel.

Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 7 of Sakthivel.

Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 8 of Sakthivel.

Regarding claim 20, claim 20 has been similarly analyzed and rejected as per claim 9 of Sakthivel.

Regarding claim 21, claim 21 has been similarly analyzed and rejected as per claim 10 of Sakthivel.

Regarding claim 22, claim 22 has been similarly analyzed and rejected as per claim 11 of Sakthivel.

Regarding claim 23, claim 23 has been similarly analyzed and rejected as per claim 12 of Sakthivel.

Regarding claim 24, claim 24 has been similarly analyzed and rejected as per claim 13 of Sakthivel.

Regarding claim 25, claim 25 has been similarly analyzed and rejected as per claim 14 of Sakthivel.

Regarding claim 26, claim 26 has been similarly analyzed and rejected as per claim 15 of Sakthivel.

Regarding claim 27, claim 27 has been similarly analyzed and rejected as per claim 16 of Sakthivel.

Regarding claim 28, claim 28 has been similarly analyzed and rejected as per claim 17 of Sakthivel.

Regarding claim 29, claim 29 has been similarly analyzed and rejected as per claim 18 of Sakthivel.

The closest prior arts as cited do not teach “scheduling hardware threads for neurons in the neural network application which are to process information for adjacent pixels in an image in a common memory space of a shared cache memory structure communicatively coupled to a plurality of processing resources” as recited in claims 12, 17 and 24, as also cited in the parent application 16/727,127. Claims 12-29 would be allowable after all double patenting issues have been resolved.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 10, 2022